Citation Nr: 1220619	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-37 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating for left knee disorder, to include degenerative osteoarthritis and status post menisectomy, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for right knee disorder, to include degenerative osteoarthritis and status post menisectomy, evaluated as 10 percent disabling since October 7, 2006; and a separate 10 percent rating for mild instability, from September 30, 2011. 

3.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial increased degenerative disc disease (DDD) of the lumbosacral spine, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial increased (noncompensable) rating for a left thumb disability.  


6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for the residuals heat exhaustion, identified as heat intolerance.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for cervical spine disorder, claimed as an upper back disorder.  

10.  Entitlement to service connection for a respiratory disorder, to include sleep apnea, allergic rhinitis, and chronic bronchitis, also to include as due to a qualifying chronic disability attributable to duty in the Southwest Asia theater of operations during the Persian Gulf War.  

11.  Entitlement to service connection for traumatic brain injury (TBI).  

12.  Entitlement to an extension of a temporary total rating for convalescence following left knee meniscectomy beyond June 1, 2009.  

13.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right shoulder disorder.  

14.  Entitlement to service connection for a right shoulder disorder.  

15.  Entitlement to a separate compensable initial rating for lumbar radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1994, February 2003 to May 2004, and again from May 2005 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, April 2008, November 2008, and July 2009 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  Service connection was granted for osteoarthritis of the left and right knee, PTSD, and DDD of the lumbosacral spine.  The Veteran disagreed with the ratings awarded, and the current appeal ensued.  Service connection for bilateral hearing loss, heat exhaustion, upper back pain, hypertension, left thumb condition, and a right shoulder condition were denied.  By rating decision of April 2008, service connection was denied for respiratory disorder to include sleep apnea, and TBI.  By rating decision of November 2008, service connection for a left thumb disability was granted and a noncompensable rating was awarded.  The rating for DDD of the lumbosacral spine was increased to 10 percent. The Veteran disagreed with these ratings.  By rating decision of May 2009, a temporary total rating, effective from April 2009 to June 2009 was awarded for convalescence following left knee meniscectomy.  The Veteran requested an extension of the temporary total rating and by rating decision of July 2009, the request was denied by the RO.  

The Veteran has expressed disagreement in with the denial of an initial compensable rating for a left thumb disability.  However, no statement of the case (SOC) has been issued.  Therefore, a remand of that issue to the RO via the Appeals Management Center (AMC), in Washington, DC, is required.  Manlincon v. West, 12 Vet.App. 238, 240 (1999).  

Additionally, the issues of service connection for cervical spine disorder, respiratory disorder to include sleep apnea and chronic bronchitis, TBI, and a right shoulder disorder, and a separate compensable rating for lumbar radiculopathy being remanded are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative osteoarthritis of the left knee is productive of complaints of pain, but there is no evidence of flexion limited to 45 degrees or extension limited to 10 degrees.  

2.  From October 7, 2006, the effective date of service connection, the Veteran's left knee disability is manifested by symptomatic removal of semilunar cartilage.  

3.  Degenerative osteoarthritis of the right knee is productive of complaints of pain, but there is no evidence of flexion limited to 45 degrees or extension limited to 10 degrees.  

4.  The Veteran's right knee disorder manifests no more than mild instability; however, such symptomatology dates back to February 1, 2010.

5.  Prior to May 4, 2009, DDD of the lumbosacral spine was productive of forward flexion of 90 degrees and combined range of thoracolumbar motion of 240 degrees.  Thoracolumbar flexion of 30 degrees but not greater than 60 degrees, or combined ranged of motion of the thoracolunbar spine not greater than 120 degrees has not been shown.  


6.  Since May 4, 2009, DDD of the lumbosacral spine was productive of forward flexion of 0 to 70 degrees with pain from 45 to 70 degrees, and no more.  

7.  The Veteran's PTSD was productive of no more than occupational and social impairment due to mild and transient symptoms which decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  

8.  VA received the Veteran's claim for a total disability rating for convalescence on April 7, 2009.  

9.  The Veteran's right knee surgery on April 9, 2009 necessitated only a one month period of convalescence; severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches have not been shown. 

10.  The Veteran does not have a hearing loss disability in either ear as defined by VA regulation.   

11.  The Veteran did not have hypertension in service or at any time thereafter.  

12.  The Veteran had heat exhaustion in service and is presently diagnosed with the residuals thereof, specifically:  heat intolerance.  

13.  The Veteran had allergic rhinitis in service and thereafter.  

14.  Service connection for a right shoulder disorder was denied by rating decision of October 1995.  

15.  Evidence received subsequent to the October 1995 rating decision raises a reasonable possibility of substantiating the claim of service connection for a right shoulder disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003, 5010, 5260, 5261 (2011).  

2.  The criteria for an initial separate rating of 10 percent for left knee symptomatic removal of semilunar cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5259 (2011).  

3.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee have not been met at any time during the appeals period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003, 5010, 5260, 5261 (2011).  

4.  The criteria for an initial separate rating in excess of 10 percent for right knee instability have not been met at any time during the appeals period; however, the separate 10 percent rating is warranted since February 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5257 (2011).  

5.  The initial criteria for a rating in excess of 10 percent for DDD of the lumbosacral spine, prior to May 4, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5237, 5243.  

6.  The initial criteria for a rating of 20 percent, and no more for DDD of the lumbosacral spine, since May 4, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5237, 5243.  


7.  The initial criteria in excess of 10 percent for PTSD have not been met at any time during the appeals period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2011).  

8.  The criteria for the assignment of an extension of a temporary total rating for convalescence beyond June 1, 2009, have not been met. 38 U.S.C.A. § 1156  (West 2002 & Supp. 2010); 38 C.F.R. § 4.30(b)  (2010). 

9.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

10.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011).

11.  The residuals of heat exhaustion, identified as heat intolerance, was incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011).  

12.  Allergic rhinitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011).  

13.  The October 1995 RO decision which denied service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

14.  Evidence submitted subsequent to the October 1995 denial of service connection for a right shoulder disorder, is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112  (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008);Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  None is found by the Board.  

In the issues of service connection, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2007, February 2008, May 2011 and September 2011.  The letters fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With those letters, the RO effectively satisfied the notice requirements with respect to the issues of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the issue for whether new and material evidence has been submitted to reopen the claim for service connection for a right shoulder disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, private treatment records, , and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded VA examinations in connection with the claims.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  Additionally, as to the service connection claims, the VA examinations were thorough and provided adequate information upon which to decide the claims.  

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference Board hearing in January 2012 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initial Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

By rating decision of December 2007, service connection for osteoarthritis of the left and right knee , PTSD, and DDD of the lumbosacral spine were granted.  Osteoarthritis of the left and right knee and PTSD were awarded 10 percent ratings, effective October 2006.  A noncompensable rating was awarded for DDD of the lumbosacral spine, effective October 2006.  By rating decision of November 2008, the noncompensable rating for DDD of the lumbosacral spine was increased to 10 percent, effective October 2006.  By rating decision of May 2009, a temporary total rating was assigned from April 9, 2009 to June 1, 2009, based on a need for convalescence following left knee surgery.  The  10 percent rating for osteoarthritis of the left knee was restored, effective June 1, 2009.  By rating decision of March 2010, a temporary total rating was assigned from December 18, 2009 to February 1, 2010, based on a need for convalescence following right knee surgery.  The  10 percent rating for osteoarthritis of the right knee was restored, effective February 1, 2010.  The 10 percent ratings have been in effect since that date.  

PTSD 

The Veteran asserts that his PTSD is more severe than currently rated.  He indicates his PTSD condition is more than mild.  He claims he requires medication to sleep and he gets angry easily because of his PTSD.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) is to be evaluated as 30 percent disabling. 38 C.F.R. § 4.130.  

Occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication, is to be evaluated as 10 percent disabling . 38 C.F.R. § 4.130.  

The Board also notes that, under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet.App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA outpatient treatment records, and VA examination reports-the Board finds that the totality of the evidence fails to support the assignment of a rating greater than 10 percent for the Veteran's PTSD at any time during this rating period.  

The Veteran underwent a VA psychiatric examination in August 2007.  He indicated that he did not know if he had nightmares or dreams.  He related that he did not think he had them, but his wife told him he did.  He denied flashbacks about losses he witnessed at war.  He stated that he avoided people, kept to himself, was quick to anger, and did not get along well with foreigners.  He reported erratic sleeping habits, and admitted to being jumpy at times.  

Mental status examination showed the Veteran was alert, and oriented to time, person, and place.  He was well groomed, showed good eye contact, and responded appropriately to questions.  He stated that he was able to perform his duties as a correctional officer at the jail.  He reported mild emotional distress throughout the interview.  He smiled when he talked about Iraq, and indicated that he downplayed the awfulness of war.  He liked to feel lively and enjoy life.  He admitted that his well being may have changed since the war as he noticed he now had road rage, and his wife told  him that he got angry and irritable over minor matters.  There was no sign of depression, psychosis, and delusions.  He had difficulty sleeping because of racing thoughts.  Insight and judgment seemed adequate.  The diagnosis was PTSD, mild, in partial remission.  His global assessment of functioning (GAF) was 75.  

VA outpatient treatment records from September 2007 to March 2009 were associated with the claims folder and reviewed.  The Veteran was seen on a nearly monthly basis for his PTSD.  He had no overt signs of thought disorder or delusions.  He had no suicidal or homicidal ideation.  He did have some memory complaints, but the examiner found his memory to be average.  He and his wife expressed some marital difficulties.  His sleep was fair and he took Ambien to assist with his sleep disorder.  By July 2008, he had a mildly depressed mood.  He was treated with two other medications.  His GAF during this time was 60-65.  

The Veteran underwent a VA examination in May 2011.  He reported that he had gone through quite a bit of traumatic situations in Iraq and that at the time of the examination, he was doing better than he had been doing.  Recent medication changes had occurred and he felt much less stressed and anxious with his current treatment.  He related that he felt somewhat jumpy and had some arousal problems, particularly with regard to startle.  He denied nightmares and dreams.  Concentration was fair.  He indicated that he had selective inattention and focused when he wanted to.  He experienced hypervigilant anxiousness and this was an ongoing issue.  Sleep was disruptive and problematic.  He did not endorse any mania type of energy problems.  He found himself separating from others and had difficulty with love and warm feelings, but found these symptoms to be mild in general.  There was some degree of avoidance and he had trouble dealing with Middle Easterners.  He exhibited no mood, or psychotic symptoms.  He had no depression and did not have panic disorder.  No impulse control issues were noted.  

Mental status examination revealed his general affect was slightly tense but otherwise, broad-ranged and euthymic.  Mood was good.  He was felt to be reliable and honest.  He had no unusual mannerisms or ticks.  His speech was normal.  There were no active or passive suicidal or homicidal thoughts.  Thought content was free of any obsessions, compulsions, delusions, or hallucinations.  He was alert and oriented.  Judgment and insight were good.  The diagnostic impression was PTSD, in partial remission.  The GAF was 65-75.  

VA outpatient treatment records from February 2010 to November 2011 were associated with the claims folder and reviewed.  He still had sleep difficulties, and indicated that without Ambien, he was unable to sleep.  His wife indicated that he had anger issues and was irritable.  He still had avoidance issues.  His Buspar increased, and he had an improvement in his symptoms.  His GAF was noted to be 65-75, and on one occasion during this period, a GAF of 45 was noted.  However, during that November 2011 appointment, other than his indication of continued irritability and anger dyscontrol, the Veteran related that his divorce was complete and he had a new relationship which was going well.  His mood was neutral and his affect was within normal limits.  Overall, his mental status was described as within normal limits.  Another appointment that same month related a GAF of 75.  

The Veteran testified at a videoconference hearing before the undersigned VLJ in January 2012.  He testified that he was using Ambien for sleep and without its use, he could sleep only 2 to 2.5 hours per night.  He also related that he took 2 other medications for mood and that the medications worked because he felt calmer and more relaxed.  He also related that he no longer was easily angered.  He still did not like large crowds or his back to others, and he had night sweats once in a while.  He continued to be seen in counseling for his PTSD once every two months.  

During this appeals period, the Veteran's PTSD was productive of no more than occupational and social impairment due to mild symptoms, more nearly approximating a 10 percent rating.  

During this period, the Veteran's PTSD had not exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, or mild memory loss (such as forgetting names, directions, recent events) due to his service connected PTSD.  The presence or lack of presence of these symptoms is not outcome determinative.  However, based on the totality of the record, to include the Veteran's relatively asymptomatic VA examinations, the assignment of a higher (30 percent) rating is not warranted.    

During this period, the Veteran underwent VA examinations in August 2011 and May 2011.  It was noted during this time period that his PTSD was described as mild, and on both examinations, in partial remission.  The Veteran was able to work as a correctional officer during this time, and changes in his medication made him calmer and more relaxed.  Although there were some issues raised by his spouse during this period, the couple divorced, and the Veteran indicated that he was in a new relationship that was going well.  His GAF for his PTSD at that time was scored in the range of 60 to 70, relative to mild symptomatology throughout the rating period.  On only one occasion was his GAF lower, 45, and it was not in accordance with the findings that were reported at that time.  In fact, he was seen on two occasions that month, and during the other examination in November 2011, his GAF was 75.  Indeed, the VA examiner clearly described the Veteran's mental status examination to be within normal limits.  Based on the foregoing, the Veteran's PTSD symptoms have been characterized as mild.  

Right and Left Knees

The Veteran asserts that his right and left knee osteoarthritis are more severe than the current evaluations reflect.  

The Veteran's osteoarthritis of the right and left knees are evaluated under 38 C.F.R. § 4.71a, DC 5010 traumatic arthritis and limitation of flexion under DC 5260.  

Traumatic arthritis is evaluated as degenerative arthritis. Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the General Rating Formula for the Knee under DC 5260, limitation of flexion to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants 20 percent; and limitation to 15 degrees warrants 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

VA General Counsel has issued separate precedential opinions holding that the Veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998); See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.  

Under DC 5261, limitation of extension to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The Veteran underwent VA examination in August 2007.  He complained of bilateral knee pain with distance ambulation.  The pain was mostly on the medial aspect, with pain rated at 2-3/10 on the right and 3-4/10 on the left.  Prolonged sitting gave more stiffness on the medial aspect, mostly on the left knee, requiring him to stand and walk around.  He denied swelling or weakness in either knee.  The knees did not give out.  There was no apparent instability.  

Physical examination of the left knee revealed tenderness on deep palpation of the medial joint line.  There was distal crepitation with repetitive range.  There were two scars at the medial aspect and one lateral from a previous arthroscopic surgery.  There was no knee swelling.  Active range of motion of the left knee revealed full extension to 0 degree, and flexion from 0 to 125 degrees.  Five repetitions decreased flexion to 0 to 120 degrees with complaint of stiffness at extreme range on the medial aspect.  There was mild lateral deviation of the left knee cap as compared to the right.  

Physical examination of the right knee also showed no knee swelling.  There was also distal crepitation with repetitive range.  Range of motion of the right knee was within normal limits with full extension to 0 degree and flexion from 0 to 130 degrees.  Five repetitions remained unchanged for right knee flexion and extension.  There was no medial lateral instability of either knee.  Deep tendon reflexes (DTRs) were mildly decreased on the left side at +1/2+, compared with +2 on the right side.  No weakness of the knee extension or flexion and extension in either knee.  Functionally, the Veteran ambulated with a normal gait for distance ambulation.  He used no assistive devices and did not wear a knee brace.  During knee strain, there may be mild limitation in active range of motion, but on the day of the examination, the examiner stated that there was no poor endurance, fatigue, or incoordination.  

X-rays of the left knee showed mild narrowing of the medial compartment with mild spurring of the medial articular surfaces.  There was a large ossification at the insertion of the patellar tendon on the tubal tuberosity.  The right knee x-ray showed essentially the same.  The pertinent diagnostic impression was degenerative osteoarthritis of the left knee, status post subtotal meniscectomy and degenerative osteoarthritis of the right knee.  

The Veteran underwent a VA examination of the knees in May 2009.  It was noted that he underwent a subtotal menisectomy of the left knee in September 1996, and arthroscopy and arthroscopic partial medial menisectomy of the left knee in April 2009.  Physical examination of the left knee showed a moderate amount of swelling in the left knee in the suprapatellar area and along the medial and lateral aspects of the patella.  There was tenderness to palpation along the medial joint line of the left knee.  There was no tenderness over the medial or lateral collateral ligaments.  There were two small arthroscopic scars which were approximately .5 cm and nontender.  There was no malalignment of the left knee.  Range of motion of the left knee was extension to 0 degrees without complaints of pain.  Flexion was initially 0 to 110 degrees actively, with pain from 50 to 110 degrees and passively to 115 degrees with pain from 110 to 115 degrees.  On the second and third repetitions, active range of motion for flexion was 0 to 115 degrees, with pain from 60 to 115 degrees and passively, from 0 to 120 degrees, with pain from 50 to 120 degrees.  There was no patellar subluxation.  There was some crepitance.   There was poor relaxation for testing of stability.  There was no demonstrable medial, lateral, anterior, or posterior ligamentous instability of the left knee.  Range of motion of the right knee was examined for comparison.  Extension was accomplished to 0 degree with flexion of 0 to 130 degrees, which was normal given his muscular body habitus.  There was no unusual wear on the shoes and no abnormal callusing of the feet.  MRI of the left knee in December 2008 showed complex anterior cruciate ligament ganglion formation.  Medial tibiofemoral arthropathy and complex meniscal tear was also shown.  He required no assistive devices or orthotics for ambulation.  At the time of the examination, he was on light duty due to recent left knee surgery.  He was not able to work with inmates and was performing a desk job.  He was not able to lift or carry more than 10 pounds, was not able to run or climb ladders.  Stair climbing was limited.  The pertinent diagnosis was status post arthroscopic surgery of the left knee with residuals.  

The Veteran underwent a VA examination of the knees in September 2011.  He indicated that he had flare-ups of the knees that interfered with his job to some extent that he was unable to sit too long or walk unlimited distances.  Right knee flexion was 125 degrees, extension was 0 degree; left knee flexion was 130 degrees, extension was 0 degree.  Painful flexion of the right knee began at 125 degrees and there was no objective painful motion of flexion of the left knee or of extension of either knee.  He had tenderness and pain to the joint line of both knees.  He had 5/5 muscle strength of right and left knee flexion and extension.  He had medial lateral instability of a mild degree (1+) of the right knee with no instability of the left knee.  He had frequent episodes of joint pain of both knees.  

VA outpatient treatment records from February 2008 to January 2012 were associated with the claims folder.  These records show ongoing outpatient treatment for osteoarthritis of both knees.  During this period, the Veteran received periodic injections for bilateral knee pain.  He was treated with arthroscopic surgery for both knees.  He had pain, difficulty standing, bending, climbing stairs, and squatting.  He also was provided hinged braces for both knees.  He had decreased range of bilateral knee motion during this period, with flexion no less than 130 degrees.  Extension remained at 0 degree.  Pain management was continued throughout the period.  

The Veteran testified at a videoconference hearing in January 2012.  He testified that he had received treatment for osteoarthritis for both knees.  He related that he had problems with pain, squatting, bending, and problems walking long distances.  He has received injections on a regular basis to both knees, that worked, but he testified that the pain returned in approximately 5 months.  He also indicated that he had two surgeries during the appellate period, menisectomies of both knees.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.   Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran's left knee and right knee disabilities are primarily rated under DC 5010/5260 for traumatic arthritis and limitation of flexion.  

In this case, the Veteran's flexion has not been limited at any time during the appeals period to less than 125 degrees in the right knee and 110 degrees in the left knee.  Neither of these findings warrant a compensable rating under DC 5260 for limitation of flexion.  However, as to the left knee, flexion was limited to 110 degrees, with pain beginning at 50 degrees, nearly approximating a 10 percent rating.  The right knee which has flexion limited to no less than 125 degrees during the appeals period, does have x-ray evidence of arthritis, and does warrant a 10 percent for limitation of motion under DC 5003.  Flexion limited to 30 degrees, necessary to warrant a 20 percent rating, has not been shown in either knee at any time during the appeals period.  

Under DC 5261, a separate rating is warranted for extension limited to 10 degrees.  However, throughout the appeals period, extension has been full in both knees, at 0 degree.  Therefore, a separate compensable rating for extension is not warranted for either knee.  

Under Diagnostic Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Instability of the right knee was evident during the September 2011 VA examination.  This instability has been described as mild.  By rating decision of November 2011, the RO granted a separate 10 percent rating for mild instability of the right knee, effective September 2011.  As described above, there is no competent or credible lay or medical evidence to show that the right knee manifests more than this mild instability.  Therefore, the next higher rating of 20 percent for moderate instability under DC 5257 is not warranted.  However, in view of the fact that the right knee menisectomy was performed in December 2009 and the Veteran's consistent reports of increased symptoms since then, the Board will afford the Veteran all reasonable doubt and assign the separate 10 percent rating for instability under DC 5257 back to February 1, 2010, when the total temporary rating for convalescence associated with the right knee surgery ended.  The Board has considered, in the alternative, whether a separate 10 percent rating may be assigned under DC 5259 for symptomatic removal of semilunar cartilage.  However, the Board notes that the separate rating 10 percent for instability, which has been upheld and assigned herein, incorporates such symptoms.  Therefore, under the circumstances of this case, assigning another separate 10 percent rating under DC 5259 would constitute pyramiding under 38 C.F.R. § 4.14.  

There has been no instability of the left knee shown.  However, the Veteran has had two surgeries on his left knee, which included menisectomies.  The Veteran's left knee manifests symptoms that may be reasonably associated at residuals of these surgeries that are separate from the arthritis, such as: crepitance; poor relaxation of the ligaments during testing (stiffness); tenderness in the areas of the cartilage, tendons, and ligaments; etc.  In view of the circumstances, the Board finds that in regard to the left knee, a separate 10 percent rating under DC 5259 for symptomatic residuals of removal of semilunar cartilage is warranted, from October 7, 2006, the date service connection was awarded.  

The Board has considered the applicability of other potential diagnostic codes for both knees that provide for higher ratings.  However, as the evidence of record fails to demonstrate ankylosis, dislocation of semilunar cartilage, impairment of the tibia or fibula, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5262, or 5263, respectively.  

DDD of the lumbosacral spine

The Veteran asserts that an increased rating is warranted for DDD of the lumbosacral spine as it is more severe than the current evaluation reflects.  

Under the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50percent or more of the height warrants a 10 percent evaluation38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The Veteran underwent a VA examination in August 2007.  He complained of pain of the low back and treatment from a chiropractor for three months.  MRI showed DDD.  He has no bowel or bladder complaints.  Physical examination showed lumbar lordosis.  There was no back muscle spasm.  There was no scoliosis in the standing position.  Range of motion showed full flexion from 0 to 90 degrees.  Extension was accomplished from 0 to 30 degrees.  Five repetitions remained the same for back flexion with passive range to 95 degrees with some tightness in the paraspinal muscles.  Extension remained the same with repetitions of 5 with discomfort at the extreme extension range.  Lateral bending was accomplished to 25 degrees to the left and right with no change on 5 repetitions.  Rotation was 30 degrees to the left and right with no change on 5 repetitions.  There was no weakness in the lower extremity.  There were no sensory deficits in the lower extremities.  MRI of the lumbosacral spine showed DDD in the lower lumbar spine with annulus tear at L4-L5.  The pertinent diagnosis was spondylosis and DDD of the lumbosacral spine.  

The Veteran underwent a VA examination in May 2009.  The Veteran denied specific injury to the spine.  He stated that the pain was located in the low back and had previously radiated down the left leg to the knee.  The pain was constant and knife-like and averaged at best 5/10 and at worst, 9/10.  Pain was brought on by bending, lifting, on prolonged sitting, and partially alleviated by a hot shower.  He used no assistive devices for ambulation.  His gait was not unsteady and there were no history of falls.  Physical examination revealed the Veteran to be uncomfortable with prolonged sitting and he did have to change his positions repeatedly during the interview, due to back discomfort.  Gait and station was normal and he was able to come up on his heels and toes.  There was no malalignment of the spine.  There was no palpable paravertebral muscle spasm.  Range of motion of the lumbar spine was forward flexion of 0 to 70 degrees with pain from 45 to 70 degrees on initial trial and flexion of 0 to 80 degrees with pain from 60 to 80 degrees on two subsequent trials.  Extension was 0 to 20 degrees with pain from 15 to 20 degrees on each of three trials.  Left and right lateral flexion was accomplished on each side with no pain on any repetition on any side.  Left and right lateral rotation was accomplished from 0 to 30 degrees on each side with no pain on any repetition on any side.  Neurological examination showed no atrophy, normal strength of 5/5 , normal in the arms and legs.  Muscle tone was normal.  Sensory examination was normal in the arms and legs.  X-rays of the lumbar spine showed normal alignment of the spine, with no evidence of fracture, spndylolisthesis, or spondylosis.  There were no degenerative changes and the disc spaces were normal.  There was spina bifida occulta of L5, a normal variant.  The x-ray impression was normal spine.  Regarding function, the examiner stated that the Veteran remained completely independent with activities of daily living and required no assistive devices or orthosis for ambulation.  With respect to employment, as a correctional officer, his back caused some increased difficulty with performing searches in cells and climbing ladders.  As to flare-ups of back pain, the examiner stated that there would be further limitation of motion, the extent of which could not be given in degrees with any certainty and it would vary with the severity of the flare.  When the Veteran had back flares, he was unable to do any lifting.  There was no evidence of incoordination with range of motion or repetition.  The diagnosis was lumbar DDD.  

The Veteran underwent a VA examination in September 2011.  He complained that he always felt discomfort in his back.  He stated that his back flared-up with repetitive movement, with back strain following prolonged standing, and distant walking.  He denied any radiating pain to lower extremities, and no bowel or bladder dysfunction.  Range of motion revealed forward flexion of 90 degrees with painful motion beginning at 90 degrees; extension of 25 degrees, with no painful extension; lateral flexion to the left and right accomplished to 30 degrees with no painful motion; and lateral rotation to 30 degrees, with no painful motion.  He was able to engage in 3 repetitions with the range of motion the same.  Functional impairment of the spine was less movement than normal, pain on movement, and tenderness to palpation of L3-4 and L4-5.  The examiner noted that the Veteran did have intervertebral disc syndrome with less than 1 week of incapacitating episodes.  The Veteran's back condition was noted to impact his ability to work to some extent, as the Veteran was not able to do repetitive movement, sit, or stand too long.  

VA outpatient treatment records from February 2010 to January 2012 were associated with the claims folder.  These records show ongoing outpatient treatment for DDD of the lumbosacral spine.  During this period, the Veteran was seen by a private chiropractor for treatment of his back for 3 months in 2007.  He received periodic injections for DDD pain of the lumbosacral spine.  He also was noted to have lumbar radiculopathy in March and June 2011 during this treatment.  

The Veteran testified at a videoconference hearing in January 2012.  He testified that he had received steroid injections every three months for his lumbosacral sine pain.  He related that he did not take off from work for his back, but it limited what he was able to do because of intermittent flare-ups.  He testified that when he did yard work, such as raking leaves, after a short time, he became very stiff.  He also testified that sitting irritated his back and because of his back condition, he had to move more than normal.  

The medical evidence of record has shown that throughout this period, the Veteran has had constant pain in the thoracolumbar spine.  He was seen by a chiropractor for three months, and in August 2007, he underwent VA examination.  His examination showed he continued to complain of back pain, but his range of motion was full, showing forward flexion of 90 degrees, and extension to 30 degrees, lateral bending both sides to 25 degrees, and rotation to both sides of 30 degrees.  Forward flexion not greater than 60 degrees, or a combined limitation of thoracolumbar motion not greater than 120 degrees, or muscle spasm, abnormal gait, or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, necessary to warrant a 20 percent rating, has not been shown.  

During a May 2009 VA examination, his range of motion of the thoracolumbar spine showed forward flexion of 45 degrees when limited by pain.  Therefore, in resolving all doubt in his favor, the Board finds that the Veteran's low back disability limited to 45 degrees forward flexion, warrants a 20 percent rating, and no more, since May 4, 2009.

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  Here, the Veteran has been shown to have radiculopathy when examined in March 2011 and June 2011 for his localized injections of the lumbar spine.  There have been no nerve conduction studies or EMG studies to ascertain these findings.  Therefore, the Board will remand to determine if the Veteran has radiculopathy due to his lumbosacral spine and to determine what nerve is affected for that period on appeal.  

An evaluation under DC 5243 for intervertebral disc syndrome is also warranted as intervertebral disc syndrome has been shown.  However, in order to warrant a rating in excess of 10 percent, the 20 percent rating for intervertebral disc syndrome, requires incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

Note (1):  For the purposes of evaluations under diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In this case, the Veteran has been found to have less than one week incapacitating episodes during his September 2011 VA examination.  Moreover, the Veteran testified at his January 2012 videoconference hearing that he did not take off from work for his back condition.  Therefore, a 20 percent rating for intervertebral disc syndrome, is simply not warranted.  

Therefore, an initial rating of 10 percent for DDD of the lumbosacral is warranted for the appeals period prior to May 4, 2009 and a 20 percent rating, and no more, is warranted since May 4, 2009 for DDD of the lumbosacral spine.  

Other Considerations

The Board has considered the Veteran's statements that his PTSD, osteoarthritis of the right and left knee, and DDD of the lumbosacral spine are worse.  He asserted, in essence, that he warranted increased ratings for these disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence-concerning the nature and extent of the Veteran's PTSD, left and right knees, and DDD of the lumbosacral spine, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PTSD left and right knees, and DDD of the lumbosacral spine disabilities are evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluations of the Veteran's PTSD left and right knees, and DDD of the lumbosacral spine were applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why the higher ratings were not warranted on all but one disability.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD, left and right knees, and DDD of the lumbosacral spine includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for any of these disabilities is not warranted.  See Thun, 22 Vet. App. at 111 ; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. In addition, certain chronic diseases, including other organic diseases of the nervous system, and hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006).  



Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Bilateral Hearing Loss

The Veteran asserts that service connection is warranted for hearing loss based on service incurrence.  He maintains that his exposure to acoustic trauma while in combat service in Iraq is the cause of his present hearing loss.  He also maintains that he was mortared every day and as a result, he now has hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 , as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Service treatment records are devoid of findings or diagnoses of bilateral hearing loss for VA purposes.  The Veteran complained of hearing loss in service and underwent numerous audiology examinations.  However, all findings on audiology examinations in service were normal for VA purposes.  

After service, the Veteran underwent a VA audiology examination in September 2007.  The Veteran complained of difficulty in the presence of background noise because he had difficulty following conversations.  His history indicated hazardous noise exposure to gunfire, mortar rounds, generators, and IED blasts while stationed in Iraq.  He stated that hearing protection was worn only occasionally.  His occupational noise exposure is minimal which includes employment as a correctional officer for 12 years at the time of the examination.  He denied recreational noise exposure.  Puretone threshold audiometry examination showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
15
20
20
20
15


Speech recognition scores were 100 percent in both ears.  

The examiner indicated that the Veteran exhibited normal hearing, bilaterally, for VA purposes.  An addendum was attached to the examination report indicating, in pertinent part, that there were dozens of hearing tests in the claims file from 1987 to 2006.  All hearing tests, according to the examiner, were shown to show normal hearing in both ears at all times.  

In October 2007, the Veteran was seen by VA.  He stated that he was seen by his private physician who told him to get a hearing test and to be seen by an ears, nose, and throat (ENT) physician because of redness seen in the ear canals.  He was provided drops for his ears.  He stated he had no ear pain.  Audiology examination showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
20
LEFT
15
20
10
150
15


Speech recognition scores were 100 percent in both ears.  

As to the Veteran's right ear hearing loss, there is no evidence of bilateral hearing loss for VA purposes during the period under appellate review. 

Service treatment records show that the Veteran was evaluated in service and all audiology examinations were within normal limits for VA purposes.  There was no evidence of hearing loss.  

More importantly, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having hearing loss for VA purposes.  The August 2007 VA and October 2007 examinations revealed normal hearing in both ears.  The hearing was normal for VA purposes, even considering that he had occupational noise exposure, although minimal, in addition to noise trauma in service. 

As previously stated, a hearing loss disability is defined by regulation.  Pursuant to 38 C.F.R. § 3.385, audiometric thresholds between 500 and 4000Hz. are considered when determining whether or not the Veteran has a hearing loss for VA purposes.  Here, as noted, the Veteran has not had bilateral hearing loss for VA purposes in service or thereafter.  

The Board has considered the Veteran's statements submitted through written correspondence, and at his videoconference hearing in January 2012, with respect to his reduced bilateral hearing acuity.  At his hearing, he stated that he was still able to hear, although he had to pay attention more in order to hear.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the current audiometric results fail to establish that he currently has bilateral hearing loss for VA compensation purposes.  Although the Veteran claimed that he had hearing loss, it is important to note that he was placed as a phone monitor when he was placed on light duty when he had knee surgery in 2009 and 2010.  He did not indicate any difficulty in the performance of that duty while he was unable to perform his duties as a correctional officer.  

The presence of current bilateral hearing loss disability is paramount.  When a claimed condition is not shown, there may be no grant of service connection.  See  Rabideau.  

As this is lacking, the claim of entitlement to service connection for bilateral hearing loss is not warranted.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss disorder. As such, that doctrine is not applicable in the instant appeal, and his claim for service connection for right ear hearing loss must be denied. 38 U.S.C.A. § 5107 

Hypertension

The Veteran alleges that he has hypertension based upon service incurrence.  He stated that he had elevated blood pressure in service, and that he was watched for it.  

As previously stated, in order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden.  

In this case, the Veteran was seen on one occasion in service in September 1988, for blood pressure screening.  His blood pressure at that time was 116/60.  The diagnosis was normal blood pressure.  

After service, the Veteran underwent VA examination in August 2007.  At this examination, he stated that he had been diagnosed with high blood pressure, but had not been formally diagnosed with hypertension.  He stated that his diagnosis of high blood pressure occurred around 2005.  He denied any symptoms or current treatment for high blood pressure.  Blood pressure checks were 136/89; 136/85; and 140/85.  Cardiac examination showed regular rate and rhythm with no murmurs, gallops, or rubs.  Cardiac status was good with apparent normal size and function.  Cardiomediastinal silhouette on chest x-ray was taken.  There was no evidence of hypertensive heart disease.  The pertinent diagnosis was elevated blood pressure.  The Veteran's blood pressure had been elevated but there was no formal diagnosis of hypertension established.  

At this point the Board notes that 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), defines hypertension as diastolic pressure being predominantly 90mm or greater; or systolic pressure is 160 or greater with a diastolic blood pressure of less that 90mm

In this case, the Veteran does not meet the first prong of Sheeden as there is no evidence of a present disability.  Although the Veteran indicates that he had elevated blood pressure, there is no evidence of a diagnosis of hypertension in service or at any time thereafter within the meaning of VA regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  Moreover, evidence of a blood pressure check in service in 1988 showed the Veteran's blood pressure to be normal.  Even if the Veteran's blood pressure was elevated at some time in service, he does not and has not, had a diagnosis of hypertension.  He testified at his videoconference hearing in January 2012, that during his second tour of duty in Iraq, he was watched for his blood pressure for a week and he was told that it was higher than normal.  He indicated that he had not been medicated for hypertension, he was not under the care of a physician for hypertension, and that none of his diastolic readings had ever been over 100.  He testified that he was told that he was borderline hypertensive and that he had to watch what he did and what he ate.  In the absence of proof of a present disability there can be no valid claim." See Brammer  Since there is no hypertension present in service, within one year of service discharge, or thereafter, service connection for hypertension is denied.  

Residuals, heat exhaustion

The Veteran asserts that service connection is warranted for the residuals of heat exhaustion, based upon service incurrence.  He maintains that he had heat exhaustion in service and continues to suffer from the residuals as a consequence.  

Service treatment records show that in August 1999, the Veteran was treated for heat casualty.  He was exposed to direct sun for 12 hours, performing strenuous work.  He showed signs of heat injury.  He was treated and returned to work voluntarily the next day.  

In August 2003, the Veteran was treated again for heat exhaustion.  He was sent to quarters for 24 hours and instructed to engage in 1 hour of sleep followed by one hour of staying awake with hydration.   

After service, the Veteran underwent VA examination in August 2007.  He reported he had heat exhaustion in 2003, while deployed to Iraq.  He was working 12 hour shifts as a military police (MP), wearing heavy equipment.  He was treated with IV fluids and cooling.  The pertinent diagnosis was heat exhaustion.  The only sequela of heat exhaustion, according to the examiner, was relative heat intolerance, as the Veteran reported he fatigued more easily when exposed to higher temperatures.  

The Veteran testified at a videconference hearing in January 2012.  He testified that he sustained heat exhaustion in service and was informed that he was more prone to heat related problems in the future.  

As per Sheeden, the Veteran meets the first prong  as he presently has been diagnosed with heat exhaustion.  The second prong is also met because there is medical evidence that he was first treated in service, and treated on more than one occasion for a heat exhaustion.  Finally, there is a causal relationship between his diagnosed episodes of heat exhaustion in service and the currently diagnosed residuals, identified as heat intolerance.  As the VA examiner explained during the August 2007 VA examination, the only sequela that the Veteran has related to heat exhaustion was his intolerance to heat which has resulted, according to the Veteran, in fatigue at higher temperatures.  The Veteran has residuals of heat exhaustion resulting in fatigue at higher temperatures, he had it on at least two occasions and was treated for such in service, and it had its onset in service, therefore, meeting the 3 prongs required by Sheeden to warrant service connection for a disability.  As such, service connection is warranted for the residuals of heat exhaustion, identified as heat intolerance.  

Rhinitis

The Veteran claims he has a breathing problem, to include, rhinitis, which had its onset during active service.  He related that he was treated throughout the years for this condition and continues to have rhinitis.  

Service treatment records show that the Veteran was seen in service in September 2006 for a refill of his prescription Zyrtec for allergic rhinitis.  He stated that he has been treated with Zyrtec for 12 years and he took the medication on a daily basis for great relief.  The diagnosis was allergic rhinitis.  

Private treatment records show that the Veteran was seen in July 1996 complaining of coughing a lot.  He had congestion and was expectorating yellowish phlegm.  The pertinent impression was allergic rhinitis.  In June 1998, he was seen complaining of upper respiratory congestion, noting he generally had the condition  in the spring and fall.  He had taken various antihistamines but they all made him sleepy.  He was given Zyrtec.  

Since service, the Veteran underwent a VA examination in August 2007.  He related that he had allergic rhinitis which had its onset in 1994.  He reported that as long as he took his medications, his symptoms remained stable over the years.  His symptoms primarily involved the nasal cavity.  He was prescribed Zyrtec, one daily produced a good response, with no side effects.  He related symptoms of nasal congestion, sore throat,, and sneezing.  He had interference breathing through his nose due to nasal congestion.  He did not have a history of sinusitis.  Physical examination revealed a pale nasal mucosa, non boggy.  There were no nasal polyps present in the bilateral nasal cavities.  There was no evidence of current bacterial rhinitis.  No nasal obstructions or evidence of septal deviation.  There was no evidence of permanent hypertrophy of turbinates, granulomatous disease, or rhinoscleroma.  The pertinent diagnosis was allergic rhinitis, controlled with Zyrtec.  The examiner stated that the Veteran's allergic rhinitis had a moderate effect on his ability to perform his occupational duties and a moderate effect on his ability to perform his usual daily activities, as the allergic rhinitis could be distracting, particularly with flare-ups.  

VA treatment records showed that the Veteran was seen for his allergies.  He informed the examiner that Zyrtec was the only medication that worked that did not make him drowsy.  The diagnosis was allergic rhinitis.  The examiner put in for a non formulary consultation for Zyrtec.  

The Veteran was seen in October 2007 with congestion and a sore throat of one week duration.  He complained of watery nasal discharge, postnasal drip, nasal passage blockage, sneezing and coughing up sputum which was purulent.  Physical examination revealed paroxysmal cough was observed.  Pulmonary auscultation revealed abnormalities.  Wheezing was heard.  His chest was not overinflated.  The diagnoses were bronchitis and allergic rhinitis.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498   (1995). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007)).  

Lay testimony is also competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307   (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

It is important to note that the Veteran's service treatment records show that the Veteran was treated for allergic rhinitis in service.  The Veteran is competent to state that he had rhinitis in service and that he continues to experience the residuals to date.  The Board also finds the Veteran's statements to be credible, as there is internal consistency, with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498   (1995).  In this regard, he has a consistent history of in-service onset of his rhinitis condition, relating its occurrence since 1994 in service.   

The Board finds that the evidence is at least in equipoise as to whether the Veteran's allergic rhinitis is etiologically related to his military service.  Although the diagnosis of chronicity may legitimately be questioned (as indicated by the lack of sufficient observation of allergic rhinitis findings over time), in light of the inservice treatment of this condition, the August 2007 VA examiner's finding that the Veteran has allergic rhinitis treated by Zyrtec, and the Veteran's lay statement that his allergic rhinitis symptoms continue to date, a showing of chronicity after discharge has been supported.  See 38 C.F.R. § 3.303(b).  Since the Veteran's service treatment records do show he had rhinitis in service, and the Veteran states he has had the condition since service in 1994, upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for allergic rhinitis.  

Entitlement to an Extension for a Convalescence Rating Beyond June 1, 2009

On April 9, 2009, the Veteran underwent a left knee arthroscopy and partial medial meniscectomy.  He was granted entitlement to a total disability rating for convalescence under 38 C.F.R. § 4.30 from April 9 to June 1, 2009.  The Veteran submitted an NOD to this issue in June 2009, arguing that he should be entitled to a period of convalescence longer than what he received.  He stated that he would be in rehabilitation for his left knee until July 27, 2009, and that he should receive an extension until that time when he had a follow-up with his doctor.  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

Title 38 C.F.R. § 4.30 also provides that a temporary total rating may be assigned for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release.  Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe postoperative residuals).  38 C.F.R. § 4.30(b).  Thus, the temporary total rating may be in effect for no more than one year.  

Notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.  

As is relevant here, the Court of Appeals for Veterans Claims has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.  (citing Webster's Medical Desk Dictionary 606 (1986)).  

In this case, the Veteran's arthroscopic surgery with partial medial meniscectomy occurred on April 9, 2009, and his assigned total disability rating terminated on June 1, 2009. Accordingly, he was granted a 1 month period for convalescence.  After reviewing the treatment records, the Board finds that the evidence supports a disability rating only until June 1, 2009. 

VA treatment records showed that the Veteran underwent his left knee arthroscopy  and medial menisectomy on April 9, 2009.  He was discharged the same day.  Prior to his surgery, a March 27, 2009 Return to Work Certificate was given to the Veteran indicating, in pertinent part, that his recovery time would be 1 to 8 weeks.  He would be limited to desk work only.  

An April 2009 Memorandum from the US Department of Justice, was provided to the Veteran indicating, in pertinent part, that his physician stated that he could return to light duty on April 20, 2009.  Specifically, he could perform desk work and phone answering .  He was not permitted to stand more than 15 minutes, lift more than 5 pounds, and he was to do no bending,  or climbing ladders.  Based on those restrictions, he was offered a temporary alternative duty until May 27, 2009, when he was to return to his physician for follow-up.  

The Veteran was seen for a follow-up one week later and stated that he was doing better.  He had some mild soreness throughout the day, mostly when standing or ambulating.  Examination of the left knee showed the portals were well healed.  There were no signs of infection.  There was some slight tissue swelling around the knee.  He had good motion of 0 to 130 degrees with some slight discomfort and stiffness.  The examiner indicated that he wanted the Veteran to do straight leg raising and quad strengthening exercises a couple times per day as tolerated.  He was to ice the knee for any soreness or selling.  He was also to avoid bending, kneeling, and squatting.  He could work light duty at work entailing desk work only.  He was to be seen for follow-up in May 2009.  

In June 2009, the Veteran was seen for follow-up and reevaluation of his left knee.  He complained of continued discomfort mainly along the medial side of the left knee and feeling some anterior crepitus.   The knee would stiffen when he sat with the knee bent for extended periods of time.  Examination showed his motion had increased from 0 to 140 degrees, with some mild tenderness along the medial side, above the joint line.  The impression was continued left knee pain, status post arthroscopy.  It appeared to be related, according to the examiner, to incomplete rehabilitation.  He was given daily hamstring and quadriceps strengthening exercises and restrictions at work of no running , repetitive kneeling or squatting, or inmate contact.  He expressed concern about his right knee and the examiner stated when the left knee was functioning better, arthroscopy of the right knee will be considered.  

An e-mail from the Veteran's employer was associated with the claims folder indicating in pertinent part, that the Veteran was to work light duty in accordance with his physicians instructions and was not allowed to work overtime while on light duty.  

A review of the record reveals that the Veteran's recovery from surgery for his left knee arthroscopy was anticipated to be 1 to 8 week.  See Felden, 11 Vet. App. at 30   (entitlement to a total disability rating requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state). None of the evidence of record anticipated a lengthy convalescence.  

Specifically, the Veteran was seen for follow-up one week after surgery.  At that time, he had recovered much of his range of motion and was allowed to return to work on arranged light duty.  Two weeks later, although he had expressed some mild discomfort, he had recovered full range of left knee motion and was instructed to continue strengthening exercises.  He even inquired about performing the same surgery on his right knee.  He continued to work light duty on his job as a corrections officer, barring inmate contact.  There was no indication in the record that he was having any difficulty working on a full-time basis.  

Moreover, the evidence does not indicate the presence of "severe post-operative residuals" such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  

As was the case above, the Board has also considered the Veteran's statements that he should be entitled to a period of convalescence past June 1, 2009.  In support of his claim, he testified at his January 2012 videoconference hearing that he should receive an extension to his period of convalescence because he was not able to do his actual job.  He stated that he was working light duty as a phone monitor at the prison and that his actual job was as a correctional officer.  However, the Board notes that such assertions are not relevant to the criteria for determining convalescence within the meaning of 38 C.F.R. § 4.30.  While employment may be a factor in considering the extent of post-operative residuals, the fact that the Veteran is unable to perform the tasks of his employment is not the sole factor in determining convalescence.  Indeed, as was mentioned above, 38 C.F.R. § 4.30 does not intend that a total disability rating for convalescence be a benefit that is indefinite.  Although he was unable to have direct contact with inmates, he was able to return to work within 2 weeks and he was able to work full-time in the prison system.  In fact, he had regained full motion of his left knee by the end of his convalescence period and was in discussions for  performing the same surgery on his right knee.  There were no severe post-operative residuals which required the Veteran to convalesce more than one month.  

Therefore, the evidence indicates that the Veteran's period of convalescence was expected to be short.  Moreover, there is no evidence of severe post-operative residuals or immobilization with a cast.  Therefore, a temporary total disability rating for convalescence after June 1, 2009 is not warranted.  

New and Material Evidence 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for a right shoulder disorder was denied by an October 1995 rating decision.  Evidence of record failed to show a disability for which compensation could be established.  It revealed the Veteran was seen on one occasion for a lesion of the right shoulder.  Following that examination, the Veteran's service medical records were silent for any additional treatment of a right shoulder condition.  Notice was provided to him in a letter of that same month.  The Veteran did not appeal the October 1995 denial within one year of the notification letter.  

A review of the record also fails to show receipt of evidence between November 1995 and November 1996 that would be considered "new and material".  The provisions of 38 C.F.R. § 3.156(b) explicitly states that new and material evidence "received prior to the expiration of the appeal period" will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that if material statements or evidence are submitted within one year of the corresponding regional office decision, the Board should consider whether the statements included the submission of new and material evidence).  Since no evidence was submitted or received prior to the expiration of the appeal period of October 1996, application of 3.156(b) is inapplicable.  The October 1995 rating decision remains final.

The Veteran filed to reopen the claim for a right knee disorder in May 2007.  A December 2007 rating decision continued to deny the claim.  

The evidence received since the October 1995 final decision includes duplicate service treatment records, additional service treatment records for additional periods of duty, VA outpatient treatment records, an August 2007 VA examination report, and January 2012 testimony during a VA videoconference hearing.  Private treatment records show that the Veteran was seen in July 1999 for right shoulder impingement syndrome.  This is not new and material evidence.  This evidence, which is new, shows that the Veteran had possible right shoulder problems in 1999, a period when he was not in service.  

Significantly, VA outpatient treatment records of September and October 2006 show the Veteran was seen with right shoulder pain upon his arrival from Iraq.  The September 2006 report indicates that he injured his right shoulder in Iraq while lifting.  The October 2006 showed he complained of right shoulder pain and x-rays showed degenerative changes of the acromioclavicular (AC) joint.  Further, during an August 2007 VA examination, the Veteran reported that he began to have right shoulder pain in 2006 when he was in hand-to-hand combat training while in drill sergeant school.  He was treated for tendonitis and impingement with Motrin and physical therapy.  The pain resolved, but he complained of some recurrent dull pain with repetitive use of the right upper extremity.  The pertinent diagnosis was degenerative arthritis of the AC joint.  

Finally, the Veteran testified at a January 2012 videoconference hearing.  He testified that he hurt his right shoulder during combatives level-1 training in drill sergeant school.  He also testified that he did not have this problems with his right shoulder prior to service.  

The VA outpatient treatment records, August 2007 VA examination report, and January 2012 hearing testimony all presented evidence of right shoulder complaints which were said to have occurred related to service and was not shown at the time of the October 1995 denial of service connection.  This is evidence of an unestablished fact.  Therefore, according to Shade, this evidence, which is new and has never been before agency decisionmakers before, is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore, since the Board finds this evidence to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim requires remand for further development.  


ORDER

An initial rating in excess of 10 percent for osteoarthritis of the left knee is denied.  

An initial separate rating of 10 percent for left knee symptomatic removal of semilunar cartilage, is granted

An initial rating in excess of 10 percent for osteoarthritis of the right knee is denied.  

An initial separate rating of 10 percent for right knee instability, back to February 1, 2010, has been met.

An initial separate rating in excess of 10 percent for right knee instability has not been met at any time during the appeals period. 

An initial rating in excess of 10 percent for DDD of the lumbosacral spine, prior to May 4, 2009 is denied.  

An initial rating of 20 percent and no more for DDD of the lumbosacral spine, since May 4, 2009, is granted, subject to the laws and regulations governing monetary benefits.  

An initial rating in excess of 10 percent for PTSD is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for the residuals of heat exhaustion, identified as heat intolerance, is granted.  

Service connection for hypertension is denied.  

Service connection for allergic rhinitis is granted.  

Entitlement to an extension of a temporary total rating for convalescence following left knee meniscectomy beyond June 1, 2009, is denied.  

New and material evidence to reopen the claim for service connection for a right shoulder disorder, having been received, the claim, to this extent, is granted.  


REMAND

Further development is warranted in this case.  

As discussed above, the Veteran's claim for service connection for a right shoulder disorder was reopened.  Therefore, a de novo review is required.  In connection with a de novo review of the claim, it is necessary to obtain additional information.  

The Veteran's claim for service connection for a right shoulder was reopened because the August 2007 VA examiner and evidence of record indicates that the Veteran's right shoulder complaints were a result of a 2006 injury while he was in sergeant drill school in Iraq.  However, there is also private evidence indicative of right shoulder impingement syndrome in 1999, a period of time when he was not in service.  It is not clear what the etiology of his right shoulder complaints are, and as a result, the Board concludes that a VA examination and opinion must be obtained in this case to determine whether his right shoulder disorder is due to or aggravated by his active service.  38 C.F.R. § 3.159 ; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also claims that he has a cervical spine disorder, also claimed as an upper back disorder, TBI, bronchitis, and chronic sleep apnea, all as a result of service incurrence.  He maintains that he injured his cervical spine during hand-to-hand combat training.   He relates his TBI as a result of mortar explosion.  He also claims bronchitis and sleep apnea as a result of his Iraq service.  The Veteran has been diagnosed with all of these conditions at some time during the appeals period.  A VA examination and opinion is necessary to determine the etiology of these conditions.  

The Veteran receives his treatment from VA.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Additionally, the Veteran was shown to have lumbar radiculopathy on two occasions in 2011 (March 2011 and June 2011) when he was being treated for his DDD of the lumbosacral spine.  Consideration should be given to the assignment of a separate compensable rating for neurological impairment.  Here, the Veteran has not had an EMG or nerve conduction studies to determine whether he has lumbar radiculopathy radiating to the left and/or right legs.  Additionally, it cannot be ascertained at this point if he does have lumbar radiculopathy, or if the condition is mild, moderate, moderately severe, or severe.  In order to give the Veteran every opportunity to pursue his claims, he should be examined to determine whether he had lumbar radiculopathy that warrants a separate compensable rating.  See 38 C.F.R. § 4.124a.   

Finally, the Veteran has expressed disagreement in with the denial of an initial compensable rating for a left thumb disability.  However, no statement of the case (SOC) has been issued.  Therefore, a remand of that issue to the RO via the AMC, in Washington, DC, is required.  Manlincon v. West, 12 Vet.App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA clinical records from the VAMC or any other identified VA facility for the period from 2011 to the present, related to the Veteran's bronchitis, sleep apnea, TBI, cervical spine, and right shoulder should be obtained and associated with the claims folder.  

2.  The Veteran should be afforded an appropriate VA orthopedic examination to assess the nature and etiology of the Veteran's claimed right shoulder disorder and cervical spine disorders.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner shall provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right shoulder disorder and cervical spine disorder had onset in-service or within one year of service discharge or is otherwise shown to have been incurred in, aggravated, or due to an event of service.  In offering these assessments, the examiner must discuss the Veteran's VA March 2007 opinion and the Veteran's statements regarding the onset and/or chronicity of the pertinent symptoms.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  The Veteran should be afforded an appropriate VA respiratory examination to assess the nature and etiology of the Veteran's claimed sleep apnea and bronchitis.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner shall  provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed sleep apnea and/or bronchitis had onset in-service or is otherwise shown to have been incurred in, aggravated, or due to an event of service.  In offering these assessments, the examiner must discuss Veteran's statements regarding the onset and/or chronicity of the pertinent symptoms.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  The Veteran should be afforded an appropriate VA TBI examination to assess the nature and etiology of the Veteran's claimed TBI.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner shall provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed TBI had onset in-service or is otherwise shown to have been incurred in, or due to an event of service.  In offering these assessments, the examiner must discuss the Veteran's VA March 2008 conflicting opinions and the Veteran's statements regarding the onset and/or chronicity of the pertinent symptoms.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  The Veteran shall be provided a VA neurologic examination to assess the nature and etiology of any neurological abnormalities that may be associated with his service-connected lumbar spine disorder. The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include EMG studies and/or nerve conduction studies, should, be performed.  The examiner shall provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed lumbar radiculopathy is due to or aggravated by his service-connected DDD of the lumbosacral spine.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. The examiner should include all possibilities as to the etiology of the Veteran's radiculopathy.  If it is determined that he does have lumbar radiculopathy related to his DDD of the lumbosacral spine, the examiner should determine which nerve is affected and whether the disability is mild, moderate, moderately severe, or severe in degree.  

6.  In regard to the issue of entitlement for an initial increased (compensable) rating for left thumb disability, the Veteran and his representative MUST be furnished a Statement of the Case (SOC) that addresses all pertinent evidence, laws and regulations relevant to his claim in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.

7.  Then, readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


